DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of claims 1-5,7-8,25 and 27 under 35 USC 103(a) as being unpatentable over Urch et al.(WO 2015/040409 A2) in view of Karp et al.(WO 03/029226 A1) is withdrawn. The Jackson’s Declaration filed 05/18/22 provides unexpected herbicidal activity for the instant compounds over Urch-Karp compounds. 
The rejection of claims 1-5,7-8,25 and 27 on the grounds of obviousness type double patenting over Karp et al.(WO 03/029226 A1) is withdrawn. The Jackson’s Declaration filed 05/18/22 provides unexpected herbicidal activity over Karp compounds. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4,5,7,8 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Chen et al.(USAN 20110257151; 10/20/2011). Chen et al. teach at paragraph 1022 compound: 

    PNG
    media_image1.png
    199
    317
    media_image1.png
    Greyscale
.  Cheng et al. reads on instant compound of formula I where R1 is 5-9-membered bicyclic heterocyclalkyl ring group substituted by R7; R7  is C(O)OR10; R10 is hydrogen; p is zero; R3 is hydrogen; R4 is hydrogen; R5 and R6 together makes cyclopropyl ring. 
Claim Objection
Claims 2,3,27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616